Citation Nr: 0611701	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for a left knee 
condition, status post-total knee replacement.

3. Entitlement to service connection for a right knee 
condition, status post-total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The case was previously before the Board in December 2004, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination and obtaining his current treatment records. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.


FINDINGS OF FACT

1. The veteran's current bilateral hearing loss was not 
present during service or for five decades thereafter, and 
there is no persuasive evidence that shows a causal link 
between his hearing loss and his alleged in-service acoustic 
trauma.

2. The veteran's current degenerative joint disease of the 
left knee was not present during service or for several 
decades thereafter, and there is no persuasive evidence that 
shows a causal link between this condition and any remote 
incident of service.

3. The veteran's current degenerative joint disease of the 
right knee was not present during service or for several 
decades thereafter, and there is no persuasive evidence that 
shows a causal link between this condition and any remote 
incident of service.


CONCLUSIONS OF LAW

1. The veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, and 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2005).

2. The veteran's left knee condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2005).

3. The veteran's right knee condition was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein. See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for bilateral sensorineural hearing loss or 
degenerative joint disease (arthritis) may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a). As will be explained below, no legal 
presumption is applicable here because the earliest evidence 
of the veteran's hearing loss and knee conditions are not 
until many decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his exposure to excessive noise, current 
pain, and other experienced symptoms. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994). He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training. See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

In September 2001, the veteran initiated his claims for 
service connection for bilateral hearing loss and for his 
left and right knee alleging that his medical problems began 
in the 1940s while he was in the military. Specifically, he 
claims his hearing loss began when a gun went off without 
warning while aboard a ship. He alleges his knees were 
injured from carrying heavy supplies during his duties as a 
foreman for the equipment warehouse overseas. The veteran 
also offered credible statements about being treated at least 
twice for his knees in Casablanca and Algiers. 

The Board notes that the veteran's service medical records 
are unavailable. Attempts to rebuild the file from other 
sources were incomplete. Currently of record are the 
veteran's hospital admission cards for various treatments 
overseas in 1944 and 1945. None of the admission cards, 
however, confirm treatment for the veteran's hearing loss or 
knees. The veteran's DD-214 confirms his MOS as a foreman for 
an equipment warehouse and that the veteran served overseas 
in North Africa and Italy for three years, from 1942 to 1945, 
earning three bronze service stars, at least arguably 
indicative of being a combat veteran. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).


In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. The evidence must still 
establish by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). As will be explained below, such competent medical 
nexus evidence is lacking.

Bilateral Hearing Loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

Since service, the veteran has been treated by private 
audiologist, Dr. JMD, from June 1992 to August 2001. A 
September 2001 VA audiogram is also of record as well as a 
June 2005 VA audiology examination. The first question that 
must be addressed is whether the veteran currently has 
bilateral hearing loss. The Board concludes he does.  From 
the medical evidence from his private doctor, Dr. JMD, and 
from VA, it is clear that the veteran has had a bilateral 
hearing disability, within the definition of 38 C.F.R. § 
3.385, since June 1992, with a significant drop in hearing 
ability occurring in 2001. 

The salvageable service medical records are silent as to any 
in-service treatment for hearing loss and do not confirm any 
exposure to excessive noise. In light of Collette, however, 
the Board concedes that the veteran was exposed to in-service 
noise trauma. See Collette, 82 F.3d 389. The evidence makes 
clear, however, that he was also exposed to post-service 
noise trauma within his several post-service occupations 
involving glass manufacturing and installation from the time 
of his separation to 1985. The veteran concedes that he was 
exposed to excessive post-service occupational noise and only 
rarely used hearing protection through the years. The crucial 
inquiry, then, is whether the veteran's in-service exposure 
to noise trauma, versus his post-service exposure, is 
causally linked to his current hearing loss. The Board 
concludes it is not.

The veteran was afforded a VA examination in June 2005 to 
ascertain, among other things, the level of the veteran's 
impairment and the likely etiology. The examiner found 
significant bilateral hearing loss, but concluded that it 
"is less likely than not" related to in-service noise 
exposure. Specifically, the examiner opined as follows:

Looking at the complete history and looking at the fact 
that he had a significant amount of nonmilitary noise 
exposure, and that was related to me today and to [Dr. 
JMD], and I quote in a letter written by [Dr. JMD] 
8/17/01 'the patient has been exposed to excess noise in 
the form of occupational noise.' So by the patient's own 
admission, he had significant excessive amount of 
nonmilitary noise exposure...and in 6/3/92, he had pretty 
good hearing for a 74-year-old man. Therefore, no nexus 
has been established....the total history in the C-file 
and the medical history starting from 1992 to present 
indicates it is less likely than not that current 
threshold values are secondary to acoustic trauma in the 
military. 

In contrast, a July 2004 statement by private Dr. DM opines 
that, "it is my opinion that...his hearing loss, and his 
bilateral total knee replacements...are more than likely 
related also to his years of military service." In rendering 
his conclusion, Dr. DM notes that the veteran has been in his 
care since 1984.

The Board does not find the statement by Dr. DM persuasive. 
Although the Board cannot ignore medical evidence, it can 
discount its relevance. Sanden v. Derwinski, 2 Vet. App. 97 
(1992). Dr. DM's private medical opinion is not accompanied 
by any clinical tests, medical records, or further 
elaboration as to the basis of his conclusion. Although the 
Board is not questioning the competence of Dr. DM, his 
opinion is not entitled to more weight merely because he 
treated the veteran. VA's benefits statutes and regulations 
do not provide any basis for the "treating physician rule," 
and, in fact, conflict with such a rule. White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001). The Board also notes that the 
veteran's regular treating Audiologist, Dr. JMD, did not 
proffer such an opinion and indeed linked the veteran's 
current hearing disability to "occupational noise." 

The Board finds the June 2005 VA examiner's opinion 
compelling. The conclusion is based on specific clinical 
tests and findings, and a complete review of the C-file, 
including the records from Dr. JMD. Also compelling, is that 
the VA examiner's opinion is not conflicted by the other 
clinical tests of record and is in accord with Dr. JMD's 
findings. Also significant, there is no history of reported 
hearing loss until June 1992, nearly fifty years after 
service. 

The Board has considered statements from the veteran. 
Although he believes that his hearing disability was caused 
by in-service noise exposure, he is a layman and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Regrettably, there simply 
is no persuasive evidence linking his current hearing 
disability to any remote incident of service. Indeed, there 
is no evidence that the veteran ever complained of, was 
treated for, or was diagnosed with a hearing disability until 
decades later. 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for hearing loss must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Left and Right Knee Conditions

The veteran claims that his knee problems began while in 
service from carrying heavy equipment. He also alleges he was 
treated twice for his knees while overseas in the military, 
once in Casablanca and once in Algiers. 

Regrettably, the service medical records are not on file to 
substantiate the veteran's statements. No other evidence 
shows that the veteran received treatment for his knees 
during his time in the military. The Board notes that 
Collette is inapplicable here because the veteran is not 
alleging that his knee injuries occurred while in combat. See 
Collette, 82 F.3d 389. 

Even assuming, arguendo, that the veteran did in fact injure 
his knees in-service, the evidence still lacks any persuasive 
evidence linking his current knee conditions to any remote 
incident of service.

In particular, the earliest diagnosis of degenerative 
arthritis for the left knee in the record is August 1987, at 
which time the veteran had a total knee replacement. 
Similarly, the earliest diagnosis of degenerative arthritis 
for the right knee in the record is August 1990, at which 
time the veteran had another total knee replacement, this 
time for his right knee. The veteran's medical records show 
consistent and continuous treatment after the surgeries to 
2005, over forty years after service. 

The veteran was afforded a musculoskeletal VA examination in 
June 2005 where the examiner diagnosed the veteran with 
bilateral degenerative joint disease of both knees, status 
post total knee replacements. In rendering the diagnosis, the 
examiner concluded as follows:

After reviewing all the veteran's medical records, 
whichever are available to me currently, it does not 
seem that given that there are no medical records in his 
file to suggest that he had any problems with his knees, 
and I have no medical records until 1987 when he had 
problems with his knees. So given whatever medical 
evidence I have currently, I cannot without resorting to 
speculation say that his current right and left knee 
disabilities were incurred in or aggravated by service.

As stated above, the veteran's private treating physician, 
Dr. DM, opined in a July 2004 statement that the veteran's 
knee conditions are likely related to his years of military 
service. No other medical provider has ever linked his knee 
disabilities to any remote incident of service, including the 
private physicians that actually performed the total knee 
replacements in 1987 and 1990 and treated him through his 
recovery. 

The Board has considered Dr. DM's nexus statement. However, 
in light of the complete lack of any accompanied tests, 
medical records, or further explanation, his cursory 
statement simply is not persuasive in light of the voluminous 
medical evidence to the contrary. The veteran has been 
continuously treated for his knees since his surgeries in 
1987 and 1990 and no treating physician has ever linked the 
veteran's current knee disabilities to any remote incident of 
service. 

Although Dr. DM states he has been treating the veteran since 
1984, no medical records confirm that Dr. DM ever treated the 
veteran for his knees (or hearing loss). Indeed, these claims 
were previously remanded in part to obtain any and all 
relevant treatment records identified by the veteran. Among 
the voluminous records, none show received treatment from Dr. 
DM for his knees (or hearing loss). 

In contrast, the VA examiner's opinion is based on clinical 
tests and a complete review of the record. The Board also 
finds significant that the medical evidence is completely 
devoid of any complaints, treatments, or diagnoses of any 
knee condition until 1987, over forty years after service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had a left or right knee condition 
in service or for decades thereafter. Furthermore, even 
assuming in-service injuries occurred, the persuasive medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's periods of active duty. Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in October 2001, March 2004, December 2004, 
and May 2005. Those letters advised the claimant of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005). The March 
and December 2004 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). Since the Board 
concludes the claims for service connection are denied, for 
the reasons discussed above, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot, and no further notice is needed at this 
time. Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App., March 3, 2006).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  Although the claimant's service medical records 
could not be obtained, the RO attempted to obtain in-service 
medical information from alternative sources. While the 
records on file are incomplete, any further attempts by the 
RO would be fruitless. The VA post-service medical records 
are in the file. Private medical records identified by the 
veteran have been obtained, to the extent possible. Indeed 
these claims were previously remanded in part to give the 
veteran an opportunity to identify additional private medical 
records. Although there is indication in the record that he 
received treatment from Dr. DM since 1984, no such records 
were identified by the veteran as being relevant to his 
claims. The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim(s), as defined by 
law. The claimant was afforded medical examinations post-
remand to obtain an opinion as to whether his bilateral 
hearing loss and bilateral knee conditions can be directly 
attributed to service. Further examination or opinion is not 
needed on these claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the claimant's military service.  This 
is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

1. Entitlement to service connection for bilateral 
sensorineural hearing loss is denied.

2. Entitlement to service connection for a left knee 
condition, status post-total knee replacement is denied.

3. Entitlement to service connection for a right knee 
condition, status post-total knee replacement is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


